Exhibit 10.3

LIMITED WAIVER TO TERM LOAN AGREEMENT

This LIMITED WAIVER TO TERM LOAN AGREEMENT (this “Limited Waiver”) is entered
into as of April 20, 2007 by and among BURLINGTON MORELOS, S.A. DE C.V., a
Mexican stock limited liability corporation (sociedad anónima de capital
variable) (the “Borrower”), GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation, for itself as a Lender and as Agent, and the other Lenders
signatory hereto. Unless otherwise specified herein, capitalized terms used in
this Limited Waiver shall have the meanings ascribed to them in to the Term Loan
Agreement (as hereinafter defined).

RECITALS:

WHEREAS, the Borrower, the Agent and the Lenders entered into that certain Term
Loan Agreement dated as of December 29, 2006 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Term Loan
Agreement”): and

WHEREAS, the parties to the Term Loan Agreement have agreed to a limited waiver
to the Term Loan Agreement as set forth herein;

NOW, THEREFORE, in consideration of the premises contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1 Limited Waiver to Term Loan Agreement. The Agent and Lenders hereby waive any
breach of Section 6.2(c) of the Term Loan Agreement, and any Default or Event of
Default as a result thereof, solely to the extent that Borrower failed to
deliver the financial statements (and related deliveries required by
Section 6.2(c)) for the fiscal months ending January 31, 2007 and February 28,
2007, in each case on or prior to the dates required to be delivered thereunder;
provided, however, that Borrower delivers to Agent the monthly financial
statements (and related deliveries) described above on or prior to April 30,
2007.

2 Representations and Warranties. In order to induce Agent and the Lenders to
enter into this Limited Waiver, the Borrower represents and warrants to Agent
and each Lender (which representations and warranties shall survive the
execution and delivery of this Limited Waiver), that:

(a) the execution, delivery and performance by the Borrower of this Limited
Waiver has been duly authorized by all necessary corporate action and this
Limited Waiver is a legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms; and

(b) upon the effectiveness of this Limited Waiver, all of the representations
and warranties contained in the Term Loan Agreement and in the other Loan
Documents (other than those which speak expressly only as of an earlier date)
are true and correct in all material respects on and as of the date of the
effectiveness of this Limited Waiver after giving effect to this Limited Waiver
and the transactions contemplated hereby.



--------------------------------------------------------------------------------

3 Miscellaneous.

3.1 Effect; Ratification.

(a) Except as specifically set forth above, the Term Loan Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(b) The execution, delivery and effectiveness of this Limited Waiver shall not
operate as a waiver of any right, power or remedy of Agent or any Lender under
the Term Loan Agreement or any other Loan Document, nor constitute amendment of
any provision of the Term Loan Agreement or any other Loan Document, except as
specifically set forth herein. Upon the effectiveness of this Limited Waiver,
each reference in the Term Loan Agreement to “this Agreement”, “hereunder”,
“hereof, “herein” or words of similar import shall mean and be a reference to
the Term Loan Agreement as amended hereby.

(c) The Borrower acknowledges and agrees that the limited waiver set forth
herein is effective solely for the purposes set forth herein and that the
execution and delivery by Agent of this Limited Waiver shall not be deemed
(i) except as expressly provided in this Limited Waiver, to be a consent to any
amendment, waiver or modification of any term or condition of the Term Loan
Agreement or of any other Loan Document, (ii) to create a course of dealing or
otherwise obligate Agent or Lenders to forbear, waive, consent or execute
similar amendments under the same or similar circumstances in the future, or
(iii) to amend, prejudice, relinquish or impair any right of Agent or Lenders to
receive any indemnity or similar payment from any Person or entity as a result
of any matter arising from or relating to this Limited Waiver.

3.2 Counterparts and Signatures by Fax. This Limited Waiver may be executed in
any number of counterparts, each such counterpart constituting an original but
all together one and the same instrument. Any party delivering an executed
counterpart of this Limited Waiver by fax shall also deliver an original
executed counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this Limited Waiver.

3.3 Severability. In case any provision in or obligation under this Limited
Waiver shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

3.4 Loan Document. This Limited Waiver shall constitute a Loan Document.

3.5 GOVERNING LAW. THIS WAIVER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL, IN ALL RESPECTS, INCLUDING MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF, OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

[Signature Pages Follows]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the patties hereto have executed this Limited Waiver as of
the date first above written.

 

BORROWER: BURLINGTON MORELOS, S.A. DE C.V. By:  

/s/ Karyl P. McClusky

Name:   Karyl P. McClusky Title:   Vice President & Treasurer

[Signature Page to Limited Waiver to Term Loan Agreement]



--------------------------------------------------------------------------------

AGENT AND LENDERS: GENERAL ELECTRIC CAPITAL CORPORATION, as the Agent and a
Lender By:  

/s/ Donald J. Cavanaugh

Title:   Its Duly Authorized Signatory

[Signature Page to Limited Waiver to Term Loan Agreement]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Lender By:  

/s/ Mary E. Evans

Name:   Mary E. Evans Title:   Associate Director By:  

/s/ David B. Julie

Name:   David B. Julie Title:   Associate Director

[Signature Page to Limited Waiver to Term Loan Agreement]



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL

ASSOCIATION, as a Lender

By:  

/s/ Josephine Norris

Name:   Josephine Norris Title:   Director

[Signature Page to Limited Waiver to Term Loan Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ John Yankauskas

Name:   John Yankauskas Title:   Sr. Vice President

[Signature Page to Limited Waiver to Term Loan Agreement]